     Case 3:20-cv-00102-MMD-CLB Document 32 Filed 08/20/21 Page 1 of 1



1
2
3
4                              UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6     ERIN WARE,                                            Case No. 3:20-cv-00102-MMD-CLB
                                                                     3:18-CV-0607-MMD-CLB
7                        Plaintiff,                         ORDER TO FILE OPPOSITION TO
                                                             DEFENDANT’S MOTION FOR
8            v.                                                SUMMARY JUDGMENT
9     ROBERT SMITH,
10                 Defendant.
      ____________________________/
11
12          On July 28, 2021, Defendant Robert Smith filed a motion for summary judgment.
13   (ECF No. 30.) Plaintiff was given notice of the motion pursuant to the requirements of
14   Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988), and Rand v. Rowland, 154 F.3d 952
15   (9th Cir. 1998). (ECF No. 31.) To date, plaintiff has failed to file an opposition to the motion
16   for summary judgment.
17          The court will sua sponte grant plaintiff one extension of time to Friday,
18   September 10, 2021 to file an opposition to the motion for summary judgment. No further
19   extensions of time shall be granted. If plaintiff fails to file an opposition, the motion will
20   be submitted to the court for decision.
21          IT IS SO ORDERED.
22                  August 20, 2021
            DATED: _____________________
23                                               ____________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
